DETAILED ACTION
The application of Chau et al., for an “Intelligent responding to error screen associated errors” filed on April 28, 2020, which is a continuation of U.S. Application No. 15/955058, filed April 17, 2018, now U.S. Patent No. 10684910, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on August 7, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting.
Claims 1, 2, 5, 9, 10, 12, 13, 15, 16, and 19-20 are rejected under 35 USC § 103. 

Claims 3, 4, 6-8, 11, 14, 17, and 18 are objected to while containing allowable matter.

Claim 18 is objected to for containing minor informalities.

Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, the parent application is missing a patent number. Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18, line 1, recites the limitation “the administrator user interface”.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10684910. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10684910 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 10, 12, 13, 15, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manoraj et al. (U.S. PGPUB 20170161243) in view of Sekiguchi (U.S. PGPUB 20090182794).

As per claims 1, 19, and 20, Manoraj discloses a method/computer program product/system ([0017]) comprising:
obtaining iteratively captured frames of image data representing a user interface screen, wherein one or more of the frames of image data represents an error screen indicating an error condition of one or more resource of a plurality of resources of a services system ([0010] and [0035], “capture an image of a portion of the website (e.g., a screenshot) in which the error is located”);
performing recognition processing using image data of the captured frames of image data to determine an error classifier associated to the error screen indicating an error condition of one or more resource of a plurality of resources of a services system ([0011]-[0012], “analysis technique, such as a text recognition technique, a pattern recognition technique, a machine learning technique, a natural language processing technique”) and ([0041]), 
performing the one or more action in response to the determining, wherein the one or more action is an action for correction of the error condition ([0050]-[0051]) indicated by the error screen indicating an error condition of one or more resource ([0041]) of a plurality of resources of a services system ([0035] and [0050]-[0051]).

Sekiguchi of analogous art teaches:
wherein the performing recognition processing includes using historical data of a data repository, the historical data including data of past errors of the services system ([0014]) and (Fig. 3);
determining one or more action based on the error classifier ([0014]) and (Fig. 3). 
All of the claimed elements were known in Manoraj and Sekiguchi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing a more efficient error management/resolution (Sekiguchi, [0014]).

As per claim 2, Sekiguchi discloses the one or more action includes automatically installing a software patch to a software program associated to a services system resource ([0035]) and (Fig. 3, row 501, “APPLY PACTCH1”).

As per claim 5, Sekiguchi discloses the performing recognition processing includes determining that a current error screen matches a prior registered error screen (Fig. 9).



As per claim 10, Manoraj discloses the performing recognition processing includes determining that context data of an error associated to a current error screen matches prior registered context data of a prior registered error screen, wherein the context data of the error associated to a current error screen indicates a certain sequence of activity events of an administrator user ([0041]).

As per claim 12, Manoraj discloses the method includes in response to the performing recognition processing opening a communication channel between a customer administrator user and a support administrator user ([0052]), and wherein the performing the one or more action includes sending text based action selection data to the customer administrator user and the support administrator user ([0011] and [0051]-[0052]).

As per claim 13, Sekiguchi discloses the one or more action includes automatically installing a software patch to a software program associated to the error condition of one or more resource of a plurality of resources of the services system, wherein the automatically installing includes automatically sending the software patch to a proper address location using data returned by an IT management system of the 

As per claim 15, Sekiguchi discloses the method includes in response to a failure of performing recognition to determine the error classifier, sending a communication to a support administrator user prompting action by the support administrator user to register a new error classifier (Fig. 9), wherein the performing recognition processing includes determining that a current error screen matches a prior registered error screen (Fig. 9). 

As per claim 16, Manoraj discloses the determining includes using Natural Language Processing (NLP) parameters obtained by subjecting the current error screen to NLP processing, and using Natural Language Processing (NLP) parameters obtained by subjecting the prior registered error screen to NLP processing, and wherein the obtaining iteratively captured frames of image data representing a user interface screen includes obtaining the iteratively captured frames in response to an error report activation by an administrator user using an administrator user interface defining the user interface screen ([0012]).
Allowable Subject Matter
Claims 3, 4, 6-8, 11, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113